UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-170779 VIZCONNECT, INC. (Exact name of registrant as specified in its charter) Nevada 27-3687123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1350 Main Street, Suite 1407 Springfield, Massachusetts 01103 (Address of principal executive offices (Zip Code) (855) 849-2666 (Registrant’s telephone number, including area code) VB CLOTHING, INC. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 13, 2013, therewere 40,680,000 shares of common stock, $0.001 par value per share, issued and outstanding. VIZCONNECT, INC. TABLE OF CONTENTS FORM 10-Q REPORT June 30, 2013 Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information. 25 Item 6. Exhibits. 26 SIGNATURES 27 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management, any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to the combined business of VizConnect, Inc. and its subsidiary, VizConnect LLC. “SEC” refers to the Securities and Exchange Commission. Except as otherwise indicated, the information presented in this 10-Q reflects our 4-for-1 forward stock split, which became effective as of February 25, 2013. 3 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. VIZCONNECT, INC. AND SUBSIDARY CONDENSED CONSOLIDATED BALANCE SHEETS As of As of June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS Property, plant and equipment - net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Deferred Revenues Notes Payable- Related Party Notes Payable Derivative liability - TOTAL CURRENT LIABILITIES Convertible Notes Payable net of discount of $356,578 and $0 respectively TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES- See Note 9 STOCKHOLDERS' DEFICIT Preferred Stock: $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding as of June 30, 2013 and December 31, 2012 - - Common Stock: $0.001 par value, 250,000,000 shares authorized, 40,680,000 shares issued and outstanding as of June 30, 2013, and 25,000,000 shares issued and outstanding as of December 31, 2012 Additional paid in capital ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See Accompanying Notes to the Unaudited Condensed Consolidated Financial Statements 4 VIZCONNECT, INC. AND SUBSIDARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three month period ended For the three month period ended For the six month period ended For the six month period ended June 30, June 30, June 30, June 30, REVENUE Revenue $ Total Revenue OPERATING EXPENSES Programming, Hosting & Technology Expense Professional Fees General and Administrative Selling Expense Total Operating Expenses Loss From Operations ) Loss on derivative exchange ) - ) - Interest Expense ) - ) - NET LOSS BEFORE INCOME TAX ) Provision for income taxes - NET LOSS $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding See Accompanying Notes to the Unaudited Condensed Consolidated Financial Statements 5 VIZCONNECT, INC. AND SUBSIDARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six month period ended For the six month period ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to Reconcile Net Loss To Net Cash Used in Operating Activities: Depreciation Expense 22 − Amortization of debt discount − Changes in Operating Assets and Liabilities: Derivative liability − Accounts Payable Accrued Expenses − Deferred Revenue − Prepaid Expenses ) − Net Cash Used In Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Fixed asset purchases ) − Net Cash Used In Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Loans Payable- Related Party − − Loans Payable Equity Contributions − Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Cash Paid for Interest $
